DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted August 30, 2021, has been reviewed by the examiner and entered of record in the file.  Claim 1 is amended.  Claims 11-15 are cancelled. Claims 1-10 are currently pending in the application.
2.	Applicant previously elected to prosecute the species of (a) bimatoprost as “the bimatoprost compound” and (ii) polysorbate 80 as the polyoxyethylene sorbitan fatty acid ester penetration enhancer.   

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, submitted herewith.

Previous Claim Rejections - 35 USC § 103
4.	Claims 1-6 and 9 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Polzer et al, U.S. 20180228724 A1 (published August 16, 2018).
5.	Claims 7, 8 and 10 were previously rejected under 35 U.S.C. 103(a) as being unpatentable over Polzer et al, U.S. 20180228724 A1 (published August 16, 2018), as applied to claim 1 above, further in view of Jain et al, U.S. 20180153885 A1 (published June 7, 2018).
	Upon further consideration of the amendment to claim 1, Applicant’s arguments are persuasive and the previous obviousness rejections over Polzer et al are withdrawn. However, in view of said amendment, a new ground of rejection is made, please see below.

New Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gore et al, U.S. 20130005665 A1.
	Claim 1, as amended, is directed to an ophthalmologically suitable eye drop formulation comprising (a) 0.005%-0.02% of a bimatoprost compound (more specifically bimatoprost, at a concentration of 0.009%-0.011% (claim 4)), (b)  0.003-0.007% benzalkonium chloride (more specifically 0.005% benzalkonium chloride (claim 3)) and (c) 0.25%-2.5% of a penetration enhancer component composed of (i) one or more ophthalmologically suitable quaternary ammonium salts, (ii) one or more ophthalmologically suitable polyoxyethylene sorbitan fatty acid esters, or (iii) one or more ophthalmologically suitable quaternary ammonium salts and one or more ophthalmologically suitable polyoxyethylene sorbitan fatty acid esters (more specifically, (ii) one or more ophthalmologically suitable polyoxyethylene sorbitan fatty acid esters, specifically polysorbate 80 (claim 9), which make up at least 0.85% of the formulation (claim 5)), wherein (d) the formulation dose not comprise a polyacrylate polymer or does not comprise a component having an HLB value than 17.5 or both. Claim 2 limits wherein the Claim 6 limits the polyoxytheylene sorbitan fatty acid ester to polysorbate 20, polysorbate 80, or a combination thereof.  Claims 7, 8 and 10 limit wherein the formulation comprises at least one secondary penetration enhancer component comprising castor oil.  
	Gore et al disclose topical ophthalmic compositions for administration to the eye (see paragraph [0004]) as an eye drop (please see Examples 8-14 at pages 62-6)), and disclose wherein said compositions comprise 0.001 to 2.5% bimatoprost (which fully encompasses the range of 0.005%-0.02% required by instant claim 1) and 0.005 to 0.02% benzalkonium chloride (which overlaps the range of 0.003-0.007% required by instant claim 1), please see Embodiments 30 and 46-48 at pages 34-35.  More particularly, please see the emulsion in Table 11 at page 60, comprising bimatoprost at 0.015%, benzalkonium chloride (BAK) at 0.01% or 0.005% and Polysorbate 80 at 0.5%, (which is within the range of 0.25%-2.5% required by claim 1), and an additional penetration enhancer comprising castor oil at 0.1%, see Table 11. The composition of Table 11 does not comprise an ingredient characterized as a polyacrylate polymer.
	As such, Gore et al teach an ophthalmic composition for application as an eye drop comprising bimatroprost and polysorbate 80 in amounts that anticipate the instantly recited weight percent ranges, but do not explicitly disclose a single composition comprising benzalkonium chloride in the weight percent range that is instantly claimed.
	Yet, although the prior art does not disclose the exact claimed weight values of benzalkonium chloride, it does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness, In re Peterson. 65 USPQ2d 1379, 1382 , wherein a range of 0.005 to 0.02% benzalkonium chloride % is disclosed (see above). Thus a person of skill in the art would be motivated to reduce the concentration of benzalkonium chloride in order to minimize the secondary effects of the preservative. 
	It would be obvious to one skilled in the art to use the starting point of benzalkonium chloride and polysorbate 80 as disclosed by Polzer et al and optimize these amounts for an ophthalmic solution formulated as eye drops with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., concentration or dosage range) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Regarding the presence of additional ingredients in the ophthalmic composition taught by Gore et al (e.g., in Table 11), in particular macrogol 15 hydroxystearate (e.g., in the form of “Solutol® HS 15”)
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.  See MPEP 2111.03 Transitional Phrases [R-08.2012].
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As such, a prima facie case is established.  

Conclusion
7.	In conclusion, claims 1-10 are present in the application.  Claims 1-10 are rejected.  No claim is currently allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611